Title: Dolley Payne Madison to James Madison, 5 December 1826
From: Madison, Dolley Payne Todd
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Tuesday Eveg.—
                            
                        
                        The four days passed without you my beloved, seem so many weeks—I am now expecting a letter from you, which
                            I know will console me, especially if it tells me you are well. Sister Macon dined with me, until this day, when she went
                            home with her son M—n Mr S<  > came to dinner (as usial) but to do him justice, he was ignorent of
                            your absence—Mama is quite well. Jno. & Clary spent Sunday with me, & I keep Dolley to sleep in your
                            place. I have not reccd. a letter from Payne or Anna & not until this Evg. the letter from Mrs. Blaterman, which I
                            wish to answer & inclose to you, if I have time, tomorrow.
                        The Snow Storm has put an end to my hopes of rideing, tho not to my attention to the Blankets—&
                            preparation for Pork which will come in from Black Meadow & Eddens in 2 days—in truth, I am too busy a House
                            keeper to become a poetess in my solitude.
                        Wednesday 2 oClock
                        Sam has just return’d with yours of Monday night, & I rejoice that you are safe my dear Husband, & will be subject to no risk whatever, from exposure to the weather, or
                            forgetfulness of me—I would have written you by our old friend Long, but that he left this directly after breakfast
                            & did not give me time—he will tell you that we continue well. I am surprised at your not getting papers
                            & letters by the Sundays post as I gave written directions at the P. Office to that effect—Paul shd. go to both
                            offices for them—I will enquire into the cause tomorrow. Gales’s paper was sent me, as you desired, but it contains
                            nothing new except the arrival of Members—so that I can tell you nothing new—the expression
                            of my tender, & devoted affection, does not come under that head.—Please to present me
                            to the ladies around you—as well as to Montecello family thro Mr. Trist, & send Paul for my books, lent to Mary
                            & Ellen B.—I’m sorry for Mr. Monroes troubles, of any sort—& hope that you will get thro yours, at the
                            examination on Wednesday next, & inform me how soon after, I may expect you, as well as what figure the youth’s
                            make, in their exibition. If the inclosed, is not to the purpose, please to return it to me what it aught to be, when you
                            shall have it improved—I must bid you adieu—or become troublesome, as some others of your long winded correspondents, who
                            love to write you, because it pleases themselves.—forever your own
                        
                        
                            
                                DPM
                        Seal the lady’s letter ’ere tis sent.)
                    